DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA . Restriction is required under 35 U.S.C. 121 and 372.

Group I, claim(s) 18-32, drawn to a friable extruded composite and particulate containing said friable extruded composite. (B01J 20/26).
Group II, claim(s) 33-34, drawn to a method of making a friable extruded composite. (B01J 20/103).

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs in that invention I requires that the friable extruded composite has: “(d) a distribution of void spaces within the polymer phase, wherein the void spaces leave the particle surface exposed, and wherein a proportion of the void spaces is up to 40 vol.% of the composite.”, whereas the method of making invention II has no such requirement.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required for the reasons set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Fred C. Morgan on 11/30/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 33-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Important Examiner note on the interpretation of the scope of independent claim 18.
	Independent claim 18 reads as followed:
“A friable extruded composite comprising (a) a polymer phase,
 (b) a dispersed particulate phase comprising particulate having a particle surface, the particulate phase being present in an amount of at least the critical packing volume in the polymer, 
(c) a coating comprising an interfacial modifier on the particle surface, and 
(d) a distribution of void spaces within the polymer phase, wherein the void spaces leave the particle surface exposed, and wherein a proportion of the void spaces is up to 40 vol.% of the composite.”

  Applicant’s independent claim 18 has the following sub-limitation:
“(d) a distribution of void spaces within the polymer phase, wherein the void spaces leave the particle surface exposed, and wherein a proportion of the void spaces is up to 40 vol.% of the composite.” [Emphasis added]. 
The Examiner interpretation of the metes and bounds of the scope of said limitation is now set forth. 
A) Because independent claim 18 uses the phrase/limitation: “a proportion of the void spaces is up to 40 vol.% of the composite.”, instead of the phrase/limitation: --the proportion of the void spaces is up to 40 vol.% of the composite.--, the proper interpretation of the scope of said phrase/limitation is that it is just one possible proportion of the void spaces out of many other possible proportion of the void spaces. As such, independent claim 18 is NOT limited to where the void spaces is up to 40 vol.% of the composite.
B) Furthermore, the sub-limitation of “up to 40 vol.% of the composition” encompasses an extremely small amount of void spaces within the polymer phase, such as 0.0000001 vol. %, that would be easily met by the normal void spaces inadvertently found within the polymer phase of particles that are made by an extrusion process.
C) If the dispersed particles within the polymer phase are hollow particles, such as hollow glass spheres/bubbles, they would provide the void spaces within the polymer phase since they are themselves dispersed within the polymer phase. 
D) If the dispersed particles within the polymer phase are hollow particles, such as hollow glass spheres/bubbles, they would meet the limitation of “wherein the void spaces leave the particle surface exposed,”. Said limitation is fully met because the inner surface of the hollow particle is itself exposed to the void space within the hollow particle and said hollow particle is within the polymer phase. Furthermore, there is no requirement within the claim itself, that the surface of the dispersed particulate that is exposed to the void space within the polymer phase is the same surface that was coated with the interfacial modifier. The claim only requires coating the “exterior” surface of the particle.
Please note in regards to bullet points C) and D) above, that the Examiner is well aware of Applicant’s disclosure on page 5, line 28 to page 6, line 3 of the specification of: “For this disclosure, in a particle polymer composite, the term “particulate excluded volume” refers to the volume within the composite that cannot be occupied by the polymer or the particulate. In a packed mass containing only particulate the excluded volume remains unoccupied by the composition of the particle. The “packed mass of a particulate” refers to the particle free of polymer after the particle is intentionally packed to a substantially maximum packing density that leaves the excluded volume outside the surface of the particulate.”[Emphasis added]. 
The Examiner holds that Applicant’s above disclosure on page 5, line 28 to page 6, line 3 of the specification is NOT a limitation to Applicant’s independent claim 18, because independent claim has NO limitation to: “particulate excluded volume”, rather independent claim 18 uses the generic phase/limitation of: “void spaces”. 
The Examiner notes that Applicant’s dependent claims 19-20 do limit the void spaces to the range of: “1-35 vol.% of the composite” and “2-30 vol.% of the composite” respectfully, but said limitations are likewise in regards to the generic phase/limitation of: “void spaces” and NOT to “particulate excluded volume”. 

Furthermore, Applicant’s states on page 6, lines 27-30 of the specification, that “. . . the maximum or critical packing volume (Vf), depending on morphology is known or can be easily measured by obtaining the ratio of the density of the packed material divided by its pyncnometer density.”
Applicant’s states on page 7, lines 11-16 of the specification, that: “In the manufacture of the claimed composites, the composite is made with greater than the maximum or critical packing amount (vol. %) of particle. In such particulates, the polymer cannot easily fill the excluded volume and voids result. In the most spherical particles, the maximum theoretical packing can be as high as 90 vol.%. In more common commercial particulate, the critical packing is typically 85-5 vol.%, more commonly 75-10 vol.%. Highly irregular aspherical particulate can pack at about 60 vol.% or less.”. [Emphasis added].

	Thus for the following prior-art rejections if a reference discloses the incorporation of particulates into a polymer phase, and the volume concentration of said particulates falls within the applicant above volume concentration range, the reference will be deemed to have fully met applicant’s critical packing volume limitation of independent claim 18. 
	Finally, independent claim 18 is drawn to a composite, not to a method of making the composite. As such, it does not matter, for the following prior-art rejections, if the references use an extrusion method to make the composite.
 
Claim(s) 18-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arthur et al. U.S. Patent Number 5,354,611.
Arthur et al. discloses a composite material comprising a fluoropolymer matrix and 20 vol.% to 70 vol.% of coated inorganic particles distributed throughout the matrix, wherein the inorganic particles include hollow inorganic microspheres and porous inorganic particles (Claim 1). Arthur et al. further discloses that second porous inorganic particles are further comprised (Claims 9 and 10). Examples A-H disclose composites comprising surface-treated silica or borosilicate microspheres and optionally surface-treated porous silica particles or amorphous fused silica particles, wherein the surface treatment agent can be a silane. Especially note Examples D and E which use two type of inorganic particles dispersed within the polymer. Moreover, the composites of Examples A-H are prepared by forming a paste and extruding it to form a sheet, and the sheet was pressed at 370°C (temperature greater than the melting temperature of the polymer) to consolidate the composite material, see abstract, claims and Examples. 
While Arthur et al. does not explicitly disclose the volume proportion of the void spaces in the composite and the "bulk density" of a filled material in the composite, applicant’s said claimed physical attributes of the composite are deemed to be inherently met by Arthur et al.’s composite set forth in Examples A-H since said composites are made from the same components as claimed by applicant, within the same concentration ranges claimed by applicant and the composite itself is made from the same extrusion process used by applicant to make his composite. The burden of proof for an alleged distinguishing feature lies with the applicant.
Finally, dependent claim 27 is being rejected here only if the fluoropolymer used in Examples A-H does in fact have a melt index that falls within applicant’s claimed melt index of 500 to 1500 g-10 sec-1 as claimed by applicant. It is noted that Arthur et al. does not explicitly state the melt indexes of the fluoropolymers used in their composites. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. U.S. Patent Number 5,354,611.
Arthur et al has been described above and differs from applicant’s claimed invention in that there is no explicit disclosure to where the polymer phase has a melt index falling within the range of 500 to 1500 g-10 sec-1 as claimed by applicant.
 It is noted that Arthur et al.’s broad disclosure of fluoropolymers is deemed to encompass fluoropolymers that have a melt index falling within the range of 500 to 1500 g-10 sec-1 as claimed by applicant. In any case, Applicant has set forth no comparative example(s) to establish any unobvious and superior results from choosing a polymer with a melt index between 500 and 1500 g/10 sec compared to choosing a polymer with a different melt index. The choice of the polymer is merely one of several straightforward possibilities from which the skilled person would select in accordance with circumstances. 

Claim 18-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guelcher et al. U.S. Patent Application Publication No.: 2010/0112032 A1.
Guelcher et al. discloses a composite comprising a polyurethane (melt index greater than 30 g/10 sec.) and 30 vol.% to 70 vol.% surface-treated bone particles (size less than 500 microns) (see [0011], [0012]; Examples), wherein the composite has a porosity of at least 30% (preferably between 30% and 90%), (see Claims 1-3). Guelcher et al. further discloses that the composite further comprises an inorganic particulate material (e.g. bone, calcium carbonate etc.), which is exploited for use as particulate inclusions in the composites ([0103]; Claims 20-21). Said inorganic material is preferably surface treated with a silane coupling agent, see paragraphs [0086]-[0087] and [0102]. Furthermore, Guelcher et al. discloses that the composite can be prepared by combining the particles and the polyurethane (or its precursors) and extruding the mixture ([0168]). Also see Fig.7 and paragraph [0057], which clearly sets for composite particles that have a size that falls within Applicant’s dependent claims 31-32. Also see [0178]-[0179] for size of the pores.
Guelcher et al. differs from applicant’s invention in the following ways: 1) that there does not seem to be a direct teaching (i.e. by way of a specific example) to where the inorganic particulate materials (e.g. bone, calcium carbonate etc.) is/are actually surface treated with a silane coupling agent prior to its/their incorporation into the polyurethane matrix/phase., and 2) there is no explicit disclosure to where the polymer phase has a melt index falling within the range of 500 to 1500 g-10 sec-1 as claimed by applicant’s dependent claim 27.
It would have been obvious to one having ordinary skill in the art to actually surface treat the inorganic particulate material(s) with a silane coupling agent prior to its/their incorporation into the polyurethane matrix/phase since such a process step is directly disclosed by Guelcher et al. as preferred, see paragraphs [0086]-[0087] and [0102]. It is not inventive to merely follow the direct suggestion of a prior-art reference.
Secondly it is noted that that Guelcher et al.’s broad disclosure of polyurethanes is deemed to encompasses polyurethanes that have a melt index falling within the range of 500 to 1500 g-10 sec-1 as claimed by applicant. In any case, Applicant has set forth no comparative example(s) to establish any unobvious and superior results from choosing a polymer with a melt index between 500 and 1500 g/10 sec compared to choosing a polymer with a different melt index. The choice of the polymer is merely one of several straightforward possibilities from which the skilled person would select in accordance with circumstances. 
While Guelcher et al. does not explicitly disclose the "bulk density" of a filled material in the composites, applicant’s said claimed bulk density physical attribute of the composite, is deemed to be met by Guelcher et al.’s composites as disclosed and set forth in the Examples, because said composites are made from the same components as claimed by applicant, within the same concentration ranges claimed by applicant and the composite itself is made from the same extrusion process used by applicant to make his composite. The burden of proof for an alleged distinguishing feature lies with the applicant. 

Claim(s) 18-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2532501.
GB 2532501 discloses a composite comprising 10 wt% of polyacrylic acid (molecular weight between 150,000 and 450,000, i.e. melt index greater than 30 g/10 sec.), 60 wt% of surface-treated silicon particles (size less than 500 microns), 28 wt% of graphite (size less than 500 microns) and 2 wt% of conductive carbon (size less than 500 microns), wherein the composite has a predetermined porosity of between 20 and 85% (p. 48, |. 27; Examples 1 and 2; Fig. 1C; Claims 34-36). Fig. 1C in GB 2532501 divulges such a composite in which voids exists either between the binder and the particles or between particles. The silicon particles in GB 2532501 are treated with 0.25 wt% of aminosilane based on the silicon particles, i.e. the interfacial modifier is in an amount of 0.15 wt% based on the composite (around 0.005 vol.%). Applicant’s claimed are deemed to be anticipated over said disclosure.
While GB does not explicitly disclose the "bulk density" of a filled material in the composite, applicant’s said claimed physical attribute of bulk density of the composite is deemed to be inherently met by GB composite set forth in the disclosure and Examples, since said composites are made from the same components as claimed by applicant, within the same concentration ranges claimed by applicant. The burden of proof for an alleged distinguishing feature lies with the applicant.
Finally, dependent claim 27 is being rejected here only if the polymers used (e.g. polyacrylic acid) in the Examples do in fact have a melt index that falls within applicant’s claimed melt index of 500 to 1500 g-10 sec-1 as claimed by applicant. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2532501. 
GB has been described above and differs from applicant’s claimed invention in that there is no explicit disclosure to where the polymer phase has a melt index falling within the range of 500 to 1500 g-10 sec-1 as claimed by applicant.
 It is noted that GB’s broad disclosure of polymers (e.g. polyacrylic acid) is deemed to encompass polymers that have a melt index falling within the range of 500 to 1500 g-10 sec-1 as claimed by applicant. In any case, Applicant has set forth no comparative example(s) to establish any unobvious and superior results from choosing a polymer with a melt index between 500 and 1500 g/10 sec compared to choosing a polymer with a different melt index. The choice of the polymer is merely one of several straightforward possibilities from which the skilled person would select in accordance with circumstances. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,426,705. Although the claims at issue are not identical, they are not patentably distinct from each other because patented independent claim 1 is a direct subset of pending independent claim 18. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764